Citation Nr: 0833090	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  06-28 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1977 to December 1980.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision of the Milwaukee, Wisconsin Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2008, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the claims file.  
At the hearing the veteran was granted a sixty day abeyance 
period for submission of additional evidence.  In July 2008, 
he was granted an additional sixty days.  In September 2008, 
additional evidence was received.

The question of whether new and material evidence has been 
received to reopen the claim of service connection for 
bilateral hearing loss must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end; hence, what the RO may have determined 
in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The 
Board has characterized the claim accordingly.

The matter of entitlement to service connection for bilateral 
hearing loss based on de novo review is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if any action on his part is 
required.


FINDINGS OF FACT

1.  An unappealed May 1983 rating decision denied the 
veteran's claim of service connection for bilateral hearing 
loss based essentially on findings that a right ear hearing 
disability was not shown, and that left ear hearing loss pre-
existed, and was not aggravated by, his service.

2.  An unappealed December 2001 rating decision declined to 
reopen the veteran's claim of service connection for left ear 
hearing loss.

3.  Evidence received since the May 1983 rating decision (as 
to the right ear) and since the December 2001 rating decision 
(as to the left ear) includes competent evidence showing that 
the veteran has a right ear hearing loss, and that his 
bilateral hearing loss was due to noise exposure in service; 
relates to unestablished facts necessary to substantiate the 
claims of service connection for bilateral hearing loss; and 
raises a reasonable possibility of substantiating such 
claims.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
entitlement to service connection for bilateral hearing loss 
may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Inasmuch as this decision 
grants the portion of the claim that is being addressed, 
there is no reason to belabor the impact of the VCAA on this 
matter; any error in notice timing or content is harmless. 

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Generally, an unappealed determination by the RO is final 
based on the evidence of record at the time of such 
determination.  38 U.S.C.A. § 7105.  However, if new and 
material evidence is presented or secured with respect to the 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Since the claim to reopen was filed after August 29, 2001, 
the current regulatory definition of the new and material 
evidence under 38 C.F.R. § 3.156(a) applies. New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence cannot be 
cumulative or redundant of the evidence already of record 
when the last final denial of the claim was made, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence 
is presumed.  Justus v. Prinicipi, 3 Vet. App. 510, 513 
(1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).
An unappealed May 1983 rating decision denied service 
connection for bilateral hearing loss based essentially on 
findings that a right ear hearing loss disability was not 
shown, and that a left ear hearing loss disability pre-
existed, and was not aggravated by, the veteran's service.  
That decision is final.  38 U.S.C.A. §  7105; 38 C.F.R. 
§  20.1105.

In June 2001, the veteran requested that his claim for 
hearing loss be reopened.  

An unappealed December 2001 rating decision declined to 
reopen the claim of service connection for left ear hearing 
loss.  That decision, likewise, is final.  

Evidence of record at the time of the May 1983 rating 
decision included the veteran's service treatment records 
(STRs), which show that left ear hearing loss pre-existed 
service; and no right ear hearing loss.  The report of a 
March 1983 VA examination shows that the veteran was found to 
have a left ear hearing loss disability, but no right ear 
hearing loss.  Statements from the veteran attributed his 
hearing loss disability to his military service.  

Evidence received since the May 1983 rating decision (as to 
the right ear), and the December 2001 rating decision (as to 
the left ear) includes: Statements from the veteran claiming 
that his current bilateral hearing loss is related to 
service; postservice private records from May to November 
2005 which show mild high frequency sensorineural hearing 
loss (SNHL) in the right ear; a June 2006 VA audiogram and 
report which note normal hearing in the right ear and 
profound hearing loss in the left ear; a November 2006 VA 
medical opinion to the effect that the veteran's right ear 
high frequency SNHL was related to his service and that his 
current left ear hearing loss was a natural progression of a 
service pre-existing hearing loss; testimony by the veteran; 
and a September 2008 private audiogram, which suggests the 
veteran has a right ear hearing loss disability, along with 
an opinion to the effect that he veteran's bilateral hearing 
loss is due to noise exposure in service.

As the claim was previously denied based essentially on 
findings that a right ear hearing loss was not shown, and 
that the left ear hearing loss was not aggravated by service, 
for new evidence received to be material, it must relate to 
these unestablished facts, i.e., it must tend to show the 
veteran has a right ear hearing loss disability, and that his 
left ear hearing loss was aggravated by service.

As was noted above, a September 2008 private audiogram 
suggests the veteran has a right ear hearing loss disability, 
and that his bilateral hearing loss is related to noise 
exposure in service.  This evidence directly addresses the 
bases for the previous denials of the claim of service 
connection for bilateral hearing loss, relates to the 
unestablished facts needed to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
Hence, additional evidence received since December 2001 is 
both new and material, and the claim of service connection 
for bilateral hearing loss may, and must, be reopened.  


ORDER

The appeal to reopen a claim of service connection for 
bilateral hearing loss is granted.


REMAND

As was noted above a physician who offered a medical advisory 
opinion in November 2006 opined that the veteran's right ear 
hearing loss as likely as not was related to.  However, the 
June 2006 audiometry cited in that opinion did not show a 
right ear hearing loss disability (as defined in 38 C.F.R. 
§ 3.385).  A subsequent private audiogram suggests the 
veteran has a right ear hearing loss disability.  
Furthermore, the November 2006 VA medical advisory opinion 
appears to indicate that left ear puretone threshold shifts 
in service reflected a natural progression of a pre-existing 
hearing loss.  However, the concept of natural progression of 
hearing loss was not adequately explained for an informed 
decision in the matter at hand.  

As was noted above, in September 2008 a private audiologist 
opined that the veteran's  bilateral hearing loss was related 
to noise exposure in service.  
Accordingly, further medical guidance is necessary, and the 
case is REMANDED for the following:

1. The RO should arrange for the veteran 
to be afforded a VA otolaryngologic 
examination (with audiometric studies) to 
determine whether or not he now has a 
right ear hearing disability by VA 
standards, and if so the likely etiology 
of such disability, as well as of the 
documented left ear hearing loss.  The 
examiner must review the veteran's claims 
file in conjunction with the examination.  
Upon completion of the records review and 
examination of the veteran, the examiner 
should provide an opinion responding to 
the following questions:

(a) Based on the assembled evidence 
pertaining to the status of the veteran's 
hearing acuity prior to, during, and 
subsequent to service, does the record 
show that the veteran's left ear hearing 
loss noted on service entrance increased 
in severity during service?  If the 
response is in the affirmative, was the 
increase due to the natural progression of 
such disability?  If the veteran's pre-
existing left ear hearing  is determined 
to have increased in severity during 
service, and such increase is attributed 
to natural progression, the opinion should 
include some discussion of the concept of 
natural progression of hearing loss 
disability, to include the medical bases 
supporting a finding that an increase is 
due to natural progression vs. other 
cause. 

(b) Does the veteran have a right ear 
hearing loss disability by VA standards 
(as defined in 38 C.F.R. § 3.385)?  If so, 
is such disability at least as likely as 
not related to his service, and 
specifically exposure to noise trauma 
therein?   
2.  The RO should then readjudicate de 
novo the claim of service connection for 
bilateral hearing loss.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


